FILED
                           NOT FOR PUBLICATION                                 JUN 10 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


KATHRYN ROBERTS,                                 No. 12-15096

              Plaintiff - Appellant,             D.C. No. 1:09-cv-01581-DLB

  v.
                                                 MEMORANDUM*
COMMISSIONER OF SOCIAL
SECURITY,

              Defendant - Appellee.



MONICA VONBERCKEFELDT,                           No. 12-15121

              Plaintiff - Appellant,             D.C. No. 1:09-cv-01927-DLB

  v.

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant - Appellee.



KHAM SINGMOUNGTHONG,                             No. 12-15122

              Plaintiff - Appellant,             D.C. No. 1:09-cv-01328-DLB


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
  v.

COMMISSIONER OF SOCIAL
SECURITY,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Dennis L. Beck, Magistrate Judge, Presiding

                              Submitted May 10, 2013**
                               San Francisco, California

Before: W. FLETCHER, GOULD, and CHRISTEN, Circuit Judges.

       In this consolidated appeal, plaintiffs, successful Social Security benefits

claimants, appeal the district court’s reduction and denial of their requests for

supplemental attorneys’ fees under the Equal Access to Justice Act (EAJA), 28

U.S.C. § 2412(d). We review a district court’s denial of attorneys’ fees under the

EAJA for abuse of discretion. See Lewis v. Barnhart, 281 F.3d 1081, 1083 (9th

Cir. 2002). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       In its denial or reduction of attorneys’ fees, the district court must offer a

clear and concise explanation, but the explanation does not need to be elaborate.



        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                            2
Moreno v. City of Sacramento, 534 F.3d 1106, 1111 (9th Cir. 2008). A district

court has “substantial discretion in fixing the amount of an EAJA award.”

Comm’r, INS v. Jean, 496 U.S. 154, 163 (1990).

      Here, the magistrate judge adequately explained his reasoning for rejecting

fees for the twelve hours spent preparing the supplemental reply briefing: he was

rightfully concerned with a never-ending cycle of EAJA fee requests.

Additionally, the magistrate judge reasonably denied all fees related to his sua

sponte request for additional briefing regarding whether attorney Ralph Wilborn

was entitled to fees. Plaintiffs’ counsel cannot charge the government for fees it

could not charge to a private client. See Hensley v. Eckerhart, 461 U.S. 424, 434

(1983) (“Hours that are not properly billed to one’s client also are not properly

billed to one’s adversary pursuant to statutory authority.”) (quoting Copeland v.

Marshall, 641 F.2d 880, 891 (D.C. Cir. 1980) (en banc)).

      AFFIRMED.




                                          3